Citation Nr: 1723086	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from September 1980 through December 1980.  The Veteran has additional periods of service with the Army National Guard. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a November 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction ("AOJ")).

In October 2014, the Veteran testified for a Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  In February 2015, the Board remanded the Veteran's claim to the AOJ to allow for additional development.  Specifically, the Board directed the AOJ to contact the Veteran and request medical releases for any outstanding treatment records, at either VA facilities or from any private medical providers.  Such development was accomplished by the AOJ in a March 2015 letter.  Thereafter, the AOJ issued a Supplemental Statement of the Case and the matter was properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The weight of the evidence of record does not establish that the Veteran's current low back disability began during, or is otherwise etiologically related to, his military service, including periods of active duty for training service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability has not been bet met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in February 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in letters dated August 2010 and March 2015, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  This includes the Nashville VA treatment records discussed in the Board's prior February 2015 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's service treatment records ("STRs") have additionally been obtained and associated with the Veteran's claims file. 

It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  During the October 2014 hearing, the Veteran and his representative testified about the existence of medical records dated back to the 1990s, which may have contained physical examinations of the Veteran's low back disability.  However, both the Veteran and his representative stated these medical records likely no longer exist.  See 38 U.S.C.A. § 5103A(a)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010)(holding the duty to assist is not boundless in scope and not all medical records must be sought).  

Notably, despite multiple attempts to do so, the Veteran has not returned any signed medical release waivers for any private treatment he received for his low back disability.  During the October 2014 hearing, the Veteran and his representative states they would provide additional medical records from Meharry Medical Center, Vanderbilt Medical Center, and Baptist Medical Center.  However, despite holding the record open for 60 days, and following the Board's February 2015 remand for additional development, neither the Veteran nor his representative have submitted any additional medical records or submitted any signed waivers enabling VA to obtain these records on the Veteran's behalf.  Rather, the Veteran, and his representative, have signed multiple waivers stating they have no additional evidence to provide.  See Signed Expedited Processing Waivers, dated August 2010 and March 2015.  

With regard to these records identified during the October 2014 hearing, the Board finds the Veteran has not provided sufficient information to trigger VA's duty to obtain them on his behalf.  See 38 U.S.C.A. § 5103A(a)(1),(b); see also Loving v. Nicholson, 19 Vet. App. 96, 102-103 (2005)(discussing requirement that records be adequately identified).  Neither the Veteran nor his representative provided any specific dates or the names of any physicians sufficient to identify these records.  Furthermore, both the Veteran and his representative testified they were unsure as to whether these records, if they exist, would contain any relevant information pertinent to the Veteran's claim.  Based on the above actions by the AOJ, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

The Veteran has been provided with a VA examination which addressed the purported causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Contrary to the Veteran's argument, the VA examiner did perform a review of the Veteran's STRs, and further cited to the STRs in support of his conclusion.  Thus, the Board finds the examination of record is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Service Connection

The Veteran currently seeks entitlement to service connection for a low back disability.  In statements to the Board, the Veteran contends he injured his back during his military service/training and has since suffered chronic low back pain and radicular numbness.  See e.g. October 2014 Testimony. 
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training ("ACDUTRA"), or from injury incurred or aggravated while performing inactive duty for training ("INACDUTRA"). 38 U.S.C.A. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id.   

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized law applicable to the Veteran's claim, the Board finds the Veteran is not entitled to service connection for his low back injury.  First, as to the requirement of an existing current disability, the Board finds the Veteran has been diagnosed with varying degrees of lumbar "strains" and "low back pain."  See e.g. June 2013 Saint Thomas Midtown Hospital Emergency Room Report.  As to whether a temporary strain or muscle pull can satisfy the current disability requirement, the Board will resolve any doubt in the Veteran's favor.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, existence of a current low back disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Regarding the second element of service connection, the Board finds the Veteran sustained an injury to his low back in July 1985, during a period of ACDUTRA service.  The Veteran reported he was carrying a box of cans at the time, weighing 50 to 55 pounds, when he felt a muscle in his low back pull.  A physical examination of the Veteran following this injury shows he reported pain primarily in the right side of his lower back.  A paraspinal muscle spasm was observed, and tenderness was elicited to palpation over the lower back.  There were no neurologic abnormalities observed or reported during this physical examination.  Following this injury, and a physical examination, the Veteran was given a four day profile to avoid lifting anything weighing over seven pounds.  Based upon this medical report, the Board finds the Veteran has satisfied the second element of service connection, the existence of an in-service injury.  

However, the Board finds the Veteran's claim fails as to the third element, the existence of a nexus.  Notably, a review of the Veteran's subsequent ACDUTRA medical records and physical examinations does not reveal the existence of any chronic or continuing impairment.  For example, the Veteran did not seek any additional medical care until September 1987, several years following his initial injury.  During this time, the examiner reported the Veteran appeared to be exaggerating his reported symptoms, as his physical examination was normal and the Veteran was able to walk with a normal gait. The report of this examination did show the Veteran exhibited decreased muscle strength and diminished sensation in his left leg, but the examiner reported these symptoms were suspect and not consistent with the Veteran's overall functioning.  No profile or physical limitations were placed upon the Veteran following this encounter. 

The service medical records contain one additional ACDUTRA physical examination dated in November 1988.  During this examination, the Veteran did not report any limitations or on-going injuries with respect to his low back.  Furthermore, no physical profile for a musculoskeletal injury/limitation was placed upon the Veteran. 

When a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported.  See Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011).  The Board finds that on-going or chronic complaints of back pain are not something that would be ignored or not reported by the Veteran.  The Board finds this to be true because the Veteran testified he was given repeated physical profiles/limitations for his low back injury during his ACDUTRA.  As such, if the Veteran were to be given these profiles, he would have had to report on-going issues of back pain and or some other limitations with regard to his low back.  The absence of both the Veteran's complaints and any continuing physical profiles thus weighs against the Veteran's claim for service connection.  

A review of the Veteran's private medical records suggests he has been inconsistent in describing the etiology of his low back pain.  For example, the Veteran testified he had an intervening accident, where he was struck by a car, between the time of his July 1985 ACDUTRA injury, and the time when he filled his claim for compensation.  Additionally, the Veteran sought emergency care for low back pain in June 2013.  See Saint Thomas Midtown Hospital Emergency Room Report.  The clinical notes reported the Veteran had sought treatment for low back pain earlier, and had stated his back pain began only two weeks prior to the June 2013 emergency room visit.  According to the Veteran's own lay statements during this examination, he reported an onset of muscular pain in his low back, which "comes and goes."  Moreover, a physical examination of the Veteran was normal, showing no significant decrease in range of motion and no evidence of diminished sensation.  The Veteran was further observed to walk with a normal gait.

The Board also finds the medical opinion evidence weighs against the Veteran's claim for service connection.   The evidentiary record contains an October 2014 medical opinion, purportedly signed by the Veteran's treating physician, stating the Veteran's "current back and sciatic condition" were "100%" due to his military service.  In support of this conclusion, the physician Dr. S.A., cites to the July 1985 ACDUTRA report of a low back lifting injury.  Dr. S.A. additional reported his opinion is based upon the Veteran's clinical history, progress note, and magnetic resonance imaging ("MRI") report.  However, no clinical findings or summaries of this MRI report are cited or referenced.  And, as discussed in greater detail above, despite numerous opportunities to do so, the Veteran has not provided any further medical evidence showing any MRI reports or other objective evidence of a chronic injury.  Thus, without further explanation or detail, such as the findings of this undated MRI report, the Board finds this medical opinion is not entitled to significant probative weight.  

In contrast, the Board finds the medical opinion and conclusion of the August 2012 VA medical examiner to be probative and entitled to significant weight.  Following a physical examination of the Veteran, and a review of his claims file, the VA examiner concluded the Veteran's low back disability was less likely than not related to his ACDUTRA injury.  In support of this conclusion, the VA examiner cited to the STRs, which reported the Veteran denied any symptoms of on-going back pain or limitations following his July 1985 injury.  The VA examiner additionally cited to the November 1988 physical examination which found no evidence of any muscle spasms or limitations, thus suggesting the Veteran's back condition had resolved by that time.  

The VA examiner further reported that there was no subsequent evidence which would suggest the Veteran continued to experience any ongoing back pain or muscle spasms.  The findings of the physical examination performed by the examiner support this conclusion.  A review of the August 2012 physical examination shows the Veteran exhibited a normal range of motion, in all planes, with no signs or evidence of any pain with range of motion testing.  Range of motion remained full and painless following repetitive testing.  Examination of the Veteran's muscles was normal, showing all tested groups were full ("5/5") and equal bilaterally.  Deep tendon reflexes were normal ("2+") and symmetric, and there was no evidence of any radicular pain or diminished sensation.  Notably, the Veteran subjectively denied any symptoms of radicular pain or numbness.  The only limitation the Veteran reported was a diminished ability to walk for extended distances and difficulty with prolonged standing.  Based upon these normal findings, the VA examiner concluded the Veteran's current back disability was less likely than not related to his military service.  

The Board finds the findings and conclusions of the August 2012 VA examiner are entitled to significant weight.  This negative nexus opinion was rendered by the examiner following a physical examination of the Veteran, and a review of his STRs, private medical records, and VA medical records.  Furthermore, this opinion was supported by a reasoned analysis, with citations to relevant findings in the Veteran's medical records.  Therefore, the Board finds the August 2012 medical opinion to be competent and probative and entitled to significant weight. 

The Board emphasizes that contrary to the Veteran's arguments, the August 2012 VA examiner did have access to and review the veteran's claims file, including his STRs.  As noted above, the VA examiner cited to the Veteran's medical records and used specific dated examinations to bolster his conclusion.  Based upon these citations, and the VA examiner's statement at the beginning of the examination, the Board finds sufficient evidence which shows the examiner accessed the Veteran's claims file and reviewed it in conjunction with his report. 

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the low back disability was not incurred in or otherwise related to the Veteran's active duty service or periods of ACDUTRA service.  A review of the medical evidence does not show any continuing or chronic complaints of a low back disability following the initial July 1985 injury.  The August 2012 VA examination and opinions therein are competent and thoroughly supported by the medical evidence and an adequate rationale.  The VA examiner was informed of the pertinent evidence, including the Veteran's own reported history and complaints, reviewed the available claims file and fully articulated the opinion provided.  Therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a causal relationship between the Veteran's ACDUTRA injury and his current low back disability.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim for service-connection of a left eye disability must be remanded before the Board is able to make a determination on the merits.  Specifically, the Board finds an addendum medical opinion is required to address the evidence of a preexisting left eye injury.

As noted above, with respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that there was an increase in disability during service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan, 24 Vet. App. at 174.  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In the present appeal, the July 1980 entrance examination notes the Veteran entered active duty service with a "visual defect."  The physical examination conducted at this time found the Veteran to have diminished visual acuity, of 20/40 for uncorrected distance, of the left eye.  The entrance examination additionally included a limitation on the Veteran's physical profile, "PULHES," with a "2" rating for eyes.  A rating of "2" for hearing indicates the presence of a medical condition.  Therefore, prior to the Veteran's active duty service, he had a preexisting visual disability. 

Thereafter, prior to the period of ACDUTRA service, a physical examination of the Veteran was administered in May 1984.  Examination of the left eye was normal, and reported 20/20 for uncorrected left eye distance vision.  Additionally, no limitation or notation was made regarding a physical defect to the Veteran's PULHES profile.  One month following this ACDUTRA physical examination, on June 6, 1984 the Veteran sustained an injury to his left eye.  

During a subsequent ACDUTRA physical examination, dated November 1988, the "2" rating had been removed from the Veteran's PULHES profile.  However, the accompanying physical examination reported he had diminished left eye visual acuity, noted as 20/60 for uncorrected distance.  The Veteran's corrected left eye near vision was reported as 20/20. 

Therefore, the Board finds an addendum VA medical opinion must be obtained to determine if the Veteran experienced aggravation of his left eye disability during a period of ACDUTRA service.  Donnellan, 24 Vet. App. at 174.  VA must apply the "benefit of the doubt" standard when determining whether there was aggravation.  Id.  The most recent August 2012 VA examination and medical opinion did not address the November 1988 physical examination and did not address the notation of a visual defect on the Veteran's July 1980 entrance examination.  A VA medical examiner's conclusions are of "questionable probative value" when the VA examiner fails to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Thus, the August 2012 VA opinion is not fully adequate.  Therefore, the claims folder will be returned for an addendum opinion.  If the August 2012 VA examiner is not available, another qualified VA clinician will provide the addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure a VA addendum opinion from the August 2012 VA examiner.  If the August 2012 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions: 

(a) Is it at least as likely as not (i.e. 50 percent more probable) that the Veteran's current left eye disability began during or is otherwise causally related to the Veteran's ACDUTRA service?

(b) Is it at least as likely as not (i.e. 50 percent more probable) that the Veteran's preexisting visual defect was aggravated during the Veteran's period of ACDUTRA service?

The term aggravation is defined as a chronic a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.

In rendering the above opinions, the examiner must consider and address the following evidence:

(i) the July 1980 entrance examination (to active service) which documented the presence of a "visual defect" and gave the Veteran a "2" for eyes on his PULHES profile;

(ii) the May 1984 examination (prior to ACDUTRA) which noted no evidence of a visual impairment, and reported left eye uncorrected distance vision as 20/20;

(iii) the November 1988 examination which reported left eye uncorrected distance vision as 20/60 but noted no limitation on the PULHES profile; and 

(iv) the findings of the August 2012 VA examination.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology and continuity of symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


